BLANCHARD, J.
The plaintiff alleges that the defendant has collected money belonging to her, and refuses to pay it over. She testifies that she loaned the money to a third party at the request of the defendant, and upon his promise to b.e responsible for its repay*375ment; that he thereafter collected $i io of the debt, and has paid her $20 of this sum, and now owes her the balance, $90; that after he collected the money the defendant promised several times to pay it over, but that the balance of $90 is still unpaid. This testimony is corroborated by several witnesses. The defendant testified that he had not collected any of the money, and that he never promised to pay it, or to be responsible for its payment. The evidence presents only a question of fact, and this the trial court has properly disposed of.
The judgment appealed from should be affirmed, with costs. AM concur.